DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 12/9/2020 have been filed.
Claims 1, 5, 7, 10 are pending.
	The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 12/9/2020.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2002/0110606 (‘606) in view of US 2006/0034918 (‘918) and .
‘606 teaches the use of chlorogenic acid to stimulate immune systems and thereby treating viral infections (see claims 1, 13, 18). ‘606 teaches the dosage forms can be powders and tablet (see [0058]).
‘606 does not teach the gastric floating tablets to be used. ‘606 does not teach the treatment of sepsis.
	‘918 teaches a floating tablet formulations that comprising sodium bicarbonate ([0139]), lactose and microcrystalline cellulose as filler ([0141]), stearic acid ([0131]), hydroxypropyl cellulose as the polymer ([0123]).

	One of ordinary skill in the art would have been motivated to employ the floating tablet formulation of ‘918 to deliver chlorogenic acid because by control release chlorogenic acid in the gastric capacity, it would be reasonably expected to increase the bioavailability of chlorogenic acid and thereby increase the effectiveness of chlorogenic acid.  Furthermore, one of ordinary skill in the art would have been motivated to employ the herein claimed active in a method of treating sepsis since infection can trigger sepsis, controlling the cause (i.e., infection) would therefore be reasonably expected to be effective in treating sepsis.
	Response to Arguments
Applicant's arguments filed 12/9/2020 averring the presence of the unexpected benefits have been fully considered but they are not persuasive. The examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, it is not clear how the superior reduction of ALT levels be related to the treatment of viral infection, sepsis, and malignant tumor or LAG-3. Accordingly, such unexpected results are seen not to be commensurate with the scope the subject matter claimed. Specifically, the evidence demonstrated in the affidavit filed 6/9/2020 are directed to the treatment of hepatitis B, the unexpected benefits are considered as being not commensurate .
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN MING R HUI/Primary Examiner, Art Unit 1627